         Case 1:17-cv-03086-AJN-SDA Document 262 Filed 04/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Republic of Turkey,                                                            04/12/2019
                                     Plaintiff,
                                                                  1:17-cv-3086 (AJN) (SDA)
                         -against-
                                                                  ORDER
    Christie’s Inc. et al,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

           On April 4, 2019, Defendants filed a letter-motion, requesting, inter alia, that the Court

compel Plaintiff to incur the cost of translating into English certain documents which were

produced by Plaintiff on March 4, 2019, or in the alternative, that Plaintiff be precluded from

relying on the documents at trial. (ECF No. 258 at 3.) Plaintiff filed a letter in opposition, in which

it stated, inter alia, that it would agree to “not use the documents at issue at trial, if Defendants

also agree not to use any of the documents at trial.” (ECF No. 260 at 3.) Defendants submitted a

reply letter on April 10, 2019. (ECF No. 261.) The parties appeared for a telephone conference

before me on April 12, 2019.

           Having considered the parties’ submissions and the arguments of counsel, Defendants’

letter-motion is GRANTED IN PART. 1 IT IS HEREBY ORDERED, that, within 30 days, for those

documents which Plaintiff intends to use affirmatively at trial, Plaintiff shall produce translated

versions of those documents to Defendants, and shall bear the full costs of translation. If Plaintiff



1
 There is authority in this district for shifting to the producing party the cost of translating documents
produced in a foreign language after the close of discovery. See Ametex Fabrics, Inc. v. Tongkook Spinning
Co., Ltd., No. 93-CV-4336 (KMW) (MHD), 1994 WL 132402 (S.D.N.Y. Apr. 8, 1994).
      Case 1:17-cv-03086-AJN-SDA Document 262 Filed 04/12/19 Page 2 of 2



does not pay the full cost of translation of any documents, it shall be precluded from using such

documents affirmatively at trial. For the remaining documents, Plaintiff shall produce translated

versions of those documents to Defendants, within 30 days, and each of Plaintiff and Defendants

shall bear one-half of the reasonable costs of translation.

SO ORDERED.

DATED:         New York, New York
               April 12, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
